Citation Nr: 0937494	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1948 to December 1951.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 2004 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral hearing loss.  
In a decision issued in March 2008, the Board denied the 
Veteran's claim.  The Veteran appealed that decision to the 
Court.  In July 2009, the Court issued an order that vacated 
the March 2008 Board decision and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in the July 2009 Joint Motion by the parties.  In 
August 2009, the Veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's DD Form 214s reflect his service occupational 
specialty number was 5200; the related civilian occupation is 
a general clerk.

A January 2004 audiogram conducted through Kaiser Permanente 
diagnosed bilateral sensorineural hearing loss.  It was noted 
that the Veteran complained of gradual bilateral hearing loss 
from exposure to jet aircraft noises.

Statements from the Veteran note that he did not seek 
treatment for bilateral hearing loss during service or after 
service prior to his January 2004 audiogram.  He describes 
the onset of his hearing loss as gradual, occurring ever 
since service, though most noticeable since 1993.  He states 
he was exposed to noise trauma while stationed at Naval Air 
Station, North Island from 1950 to 1951.  Specifically, he 
reports he was assigned to crash duty, and thus was exposed 
to the noise of jets simulating take-offs and landings on 
aircraft carriers.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  It appears likely from January 2004 Kaiser 
Permanente audiometry that the Veteran has bilateral hearing 
loss disability by VA standards (the Board is not considered 
competent to actually interpret such chart audiometry).  And 
based upon his reported duties in service (although his 
service specialty was general clerk), it is likely that he 
was exposed to at least some noise trauma in service.  While 
he would not be competent to provide evidence regarding the 
level of any hearing loss (i.e. whether it meets VA standards 
as a hearing loss disability under 38 C.F.R. § 3.385), he is 
competent to state that he has experienced gradual loss of 
hearing since service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1335-36 (Fed. Cir. 2006).  There is no reason to doubt the 
credibility of his lay statements.  Hence, as the record 
indicates his bilateral hearing loss may be associated with 
his service, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim, a VA 
medical examination to obtain an opinion regarding the 
etiology of bilateral hearing loss is indicated.




Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should arrange for the Veteran 
to be scheduled for an audiological 
evaluation (to include audiometric 
studies) to determine whether he has 
bilateral hearing loss and, if so, its 
likely etiology.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination and 
must explain the rationale for all 
opinions given.  The examiner must 
respond to the following question:  Is 
it at least as likely as not (50 
percent or better probability) that the 
Veteran has a hearing loss disability 
by VA standards that is related to his 
service, to include as due to noise 
exposure therein? 

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law 




requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

